EXHIBIT 10.1



AMENDED AND RESTATED
DISTRIBUTION AGREEMENT


BY AND AMONG


LISA LASER USA, INC.,
LISA LASER PRODUCTS OHG,
AND
HEALTHTRONICS, INC.


EXCLUSIVE


CONFIDENTIAL


Lisa Laser USA Inc. Address:
                             


LISA laser products OHG,
                             
                             


HealthTronics Address:
                             
                             




Effective Date: 9232 Klemetson Drive
Pleasanton CA 94588


Max-Planck Str 1.
37191 Katlenburg,
Germany


1301 Capital of Texas Hwy.,
Ste 200B,
Austin, TX 78746




date signed by all parties






--------------------------------------------------------------------------------


TABLE OF CONTENTS

Item

      

1.

2.

3.

4.

5.

6.

7.

8.

9.

10.

11.

12.

13.

14.                                                

Preamble

Scope of the Agreement

Responsibilities of Distributor

Responsibilities of Lisa Laser USA and LL

Terms of Purchase of Products by Distributor

Compliance with Government Regulations

Defects and Warranty Period

Service

Term and Termination

Limited Liability to Distributor and Others

Property Rights and Confidentiality

Trademarks and Trade Names

Patent, Copyright, and Trademark Indemnity

LL and Owners Representations and Obligations

General Provisions Page Number

       3

       3

       4

       4

       6

       6

       7

       7

       7

       8

       9

       10

       10

       11

       12


EXHIBITS

A

B

C

D

E

F

G

H Products Covered by This Agreement/Territory/Market

Product Prices

Customer Reports

Exclusivity

Exclusions

Standard Terms and Conditions

Complaint Handling, Medical Device Reporting and Medical Device Recalls

Copies of Insurance Certificates from all parties        14

       15

       17

       18

       19

       20

       25

       28

2




--------------------------------------------------------------------------------


PREAMBLE

This Agreement is hereby made and entered into by and between Lisa Laser USA,
Inc. a California corporation with its principal offices located at 9232
Klemetson Drive., Pleasanton, CA 94588, U.S.A. (“Lisa Laser USA”), Lisa laser
products OHG, a company registered in Germany with its principal executive
offices located at Max-Planck Str. 1, 37191 Katlenburg, Germany (“LL”), and
HealthTronics, Inc., a Georgia corporation, hereinafter called “Distributor”
whose principal offices are located at 1301 Capital of Texas Hwy., Ste 200B,
Austin, TX 78746.

WHEREAS, Lisa Laser USA and Distributor entered into that certain Distribution
Agreement, dated as of November 1, 2005 (“Original Distribution Agreement”); and

WHEREAS, Lisa Laser USA and Distributor desire to amend and restate the Original
Distribution Agreement and desire to enter into a distribution agreement along
with LL on the terms and conditions set forth herein.

The parties agree to amend and restate the Original Distribution Agreement in
its entirety as follows:


1) SCOPE OF THE AGREEMENT

Subject to the terms and conditions set forth in this Agreement, and the
Exclusions listed in Exhibit E hereto, Lisa Laser USA hereby appoints the
Distributor as the Exclusive reseller and Sales Distributor for the products
defined in Exhibit A (hereinafter called “Products”) in the market segment set
forth in Exhibit A (the “Market”) within the territory set forth in Exhibit A
(the “Territory”). For so long as Distributor is complying with the minimum
Product purchase requirements to be agreed upon as set forth in Exhibit B of
this Agreement and is not in material breach of this Agreement following any
applicable cure period, Lisa Laser USA shall not appoint any other Distributor
or reseller with responsibility for the sale of these Products in the Market
within the Territory or otherwise sell any of these Products in the Market
within the Territory to any other person, except as set forth in Exhibit E.

The Distributor agrees that it will not supply or offer Products to customers
outside of the Market within the Territory or to export-trading companies
without prior approval from Lisa Laser USA and LL.

The Distributor shall use its reasonable best efforts to pursue sales policies
and procedures to realize the maximum sales potential for the Products in the
Market within the Territory; provided, that as long as Distributor meets the
minimum purchase requirements set forth in Exhibit B and is not in material
breach of this Agreement following any applicable cure period, the requirements
of this sentence shall be deemed to have been satisfied.

The relationship of Lisa Laser USA, LL and Distributor established by this
Agreement is that of independent contractors, and nothing contained herein shall
be construed to (i) give any party the power to direct and control the
day-to-day activities of another party, (ii) constitute the parties as partners,
joint ventures, co-owners or otherwise as participants in a joint or common
undertaking, or (iii) allow Distributor to create or assume any obligation on
behalf of Lisa Laser USA or LL for any purpose whatsoever. All financial
obligations associated with a party’s business are the sole responsibility of
such party. All sales and other agreements between Distributor and its customers
are Distributor’s exclusive responsibility and shall have no effect on
Distributor’s obligations under this Agreement. Distributor shall be responsible
for, and shall indemnify and hold Lisa Laser USA free and harmless from, any and
all claims, damages or lawsuits (including Lisa Laser USA’s reasonable
attorneys’ fees) arising out of the acts of Distributor, its employees or its
agents (except for actions of Distributor to enforce its rights hereunder). Lisa
Laser USA shall be responsible for, and shall indemnify and hold Distributor
free and harmless from, any and all claims, damages or lawsuits (including
Distributor’s reasonable attorneys’ fees) arising out of the acts of Lisa Laser
USA, its employees or its agents (except for actions of Lisa Laser USA to
enforce its rights hereunder).


2) RESPONSIBILITIES OF DISTRIBUTOR

Distributor shall use its good faith efforts to fully and actively promote the
sale and use of the Products. Distributor shall have the following
responsibilities:

3




--------------------------------------------------------------------------------

(i)

Use good faith efforts to identify and maintain active contacts with all
potential and actual customers and users of the Products in the Market within
the Territory.


(ii)

Use good faith efforts to provide technical liaison between Lisa Laser USA and
the customer to aid in the development of future products.


(iii)

Achieve a sufficient level of understanding of the Products to enable
Distributor to provide technical information to the customer and effectively
sell the Products.


(iv)

Use good faith efforts to obtain customer orders for sale of Product and provide
assistance to customers in fulfilling these orders.


(v)

Distributor must provide a three month rolling forecast on a monthly basis of
predicted sales by product to assist the manufacturing planning


(vi)

Distributor shall notify Lisa Laser USA in each sale of the name and address of
the end user. This is an FDA requirement. Distributor shall report complaints
and assist in any product recalls per Exhibit G.


(vii)

Unless Lisa Laser USA refuses acceptance of an order or fails to timely fill an
order, Distributor must purchase all fibers, spare parts and accessories for the
Products from Lisa Laser USA until the expiration of the exclusivity arrangement
set forth in Section 1 and thereafter during the period covered by Section 3
(“Other”) and (“Post-Exclusivity”). Lisa Laser USA must purchase all fibers,
spare parts and accessories for the Products from LL.



3) RESPONSIBILITIES OF LISA LASER USA AND LL

Materials

Lisa Laser USA shall promptly provide Distributor with marketing and technical
information concerning the Products as well as reasonable quantities of
brochures, instructional material, advertising literature, and other Product
data.

Response to Inquiries

Lisa Laser USA shall promptly respond to all inquiries from Distributor
concerning matters pertaining to this Agreement.

Delivery Time

Lisa Laser USA shall minimize delivery time as much as possible and use its
reasonable best efforts to fulfill delivery obligations as set forth in Lisa
Laser USA order acceptance notices .

Territorial Inquiries

Lisa Laser USA and LL shall submit to Distributor any inquiry regarding the
Products within the Market originating from the Territory.

Quotations to Others

Lisa Laser USA, and LL shall refrain from giving quotations to other persons for
Products in the Market to be shipped to the Territory unless Distributor and
Lisa Laser USA agree otherwise.

Developments

Lisa Laser USA and LL shall inform Distributor of new product developments and
Distributor shall treat this information confidentially according to the terms
hereof until the product is officially released.

4




--------------------------------------------------------------------------------

Other Notifications

Lisa Laser USA or LL, as the case may be, shall promptly notify Distributor of
any quality concerns or regulatory compliance concerns related to any of the
Products of which Lisa Laser USA or LL becomes aware, whether or not such
concerns arise within or outside the Territory.

Training

Lisa Laser USA will provide sales and service training for Distributor’s
personnel from time to time as requested by Distributor. It is required for
Distributor’s personnel to attend these seminars. Cost for transport and living
expenses for Distributor’s personnel to attend these seminars will be borne by
the Distributor. Cost for transport and living expenses for Lisa Laser USA’
personnel to provide such training and attend such seminars shall be borne by
Lisa Laser USA. Two of such seminars shall be at partnership locations selected
by Distributor per year.

Other

With respect to any Laser Products purchased by Distributor, Distributor shall
be the exclusive distributor or seller of Fiber Products for use with such Laser
Products, whether or not Distributor’s exclusivity arrangement set forth in
Section 1 continues in effect, for a ten year period after the termination of
Distributor’s exclusivity arrangement as set forth in Section 1. During this ten
year period, Lisa Laser USA and LL shall (i) promptly notify any future LISA
distributor of Fiber Product(s) (other than Distributor) that such distributor
cannot sell Fiber Products to a customer to which Distributor sold a Laser
Product and (ii) take reasonable measures to stop selling Fiber Products to
distributors (other than Distributor) that Distributor can reasonably
demonstrate has been selling Fiber Products to a customer to which Distributor
sold a Laser Product.

Post-Exclusivity

After the expiration of Distributor’s exclusivity arrangement set forth in
Section 1, Lisa Laser USA agrees:

(i)  

to sell Products to Distributor based on negotiated pricing of such Products;


(ii)  

for the first five (5) years after the expiration of Distributor’s exclusivity,
to sell Fiber Products (and/or any successor fibers) to Distributor at prices
not to exceed those to be agreed upon as set forth in Exhibit B and, for the
sixth (6th) through the tenth (10th) years after the expiration of Distributor’s
exclusivity, to sell Fiber Products (and/or any successor fibers) to Distributor
at prices not to exceed those to be agreed upon as set forth in Exhibit B as
adjusted annually for inflation and currency changes; and


(iii)  

in addition to the pricing obligations set forth in Subsection (ii) above, for
ten (10) years after the expiration of Distributor’s exclusivity, to sell Fiber
Products (and/or any successor fibers), spare parts and accessories for the
Products to Distributor at prices that are not significantly higher than prices
for these items offered by Lisa Laser USA to other distributors, provided that
in no event shall prices for Fiber Products (and/or any successor fibers) exceed
the prices set forth in (ii) above.


Lisa Laser USA’ obligations under the headings “Other” and “Post-Exclusivity”
and LL’s obligations under the heading “Other” under this Section 3 shall
survive any termination of this Agreement.

Right of First Refusal

During the period of the exclusivity arrangement set forth in Section 1,
Distributor shall have a right of first refusal on the distribution in the
Market and within the Territory of any urological product (other than the
Products) (“New Products”) developed by LL and offered in the United States by
Lisa Laser USA or another person or entity. The terms of such distribution
arrangement shall be substantially similar to the terms set forth herein with
respect to the Products, including the term of the exclusivity arrangement set
forth in Section 1. LL or Lisa Laser USA, as the case may be, shall give
Distributor at least 180 days prior written notice (the “Notice”) before the
introduction of a New Product into the Market and shall promptly provide
Distributor any information reasonably requested by Distributor related to such
New Product. Distributor shall have 90 days from the receipt of the Notice to
elect whether Distributor desires to distribute such New Product in the Market.
If Distributor elects to so distribute such New Product, this Agreement shall be
amended to add such New Product to Exhibit A hereto. If Distributor elects not
to so distribute such New Product, LL or Lisa Laser USA, as the case may be, may
enter into a distribution arrangement with another distributor with respect to
such New Product.

5




--------------------------------------------------------------------------------


4) TERMS OF PURCHASE OF PRODUCTS BY CUSTOMER

Terms and Conditions

All Products purchased by the Distributor from Lisa Laser USA during the term of
this Agreement shall be subject to the terms and conditions of this Agreement
and the terms and conditions contained in Exhibit B and D attached hereto and
herein incorporated by this reference.

Prices

All prices are F.O.B. the destination identified by Distributor (as defined in
Section 2319 of the California Uniform Commercial Code) The prices paid by
Distributor for each of the Products shall be as agreed upon as set forth in
Exhibit B attached hereto.

Taxes

See Section 2(c) of Exhibit F.

Order and Acceptance

All orders for Products submitted by the Distributor shall be initiated by
written purchase orders sent to Lisa Laser USA and requesting a delivery date
during the term of this Agreement; provided, however, that an order may
initially be placed orally or electronically if a confirmational written
purchase order is received by Lisa Laser USA within five days after said oral or
electronic order but in any case before shipment. Lisa Laser USA shall notify
Distributor of the assigned delivery date for orders within a reasonable time.
Lisa Laser USA shall use its reasonable best efforts to deliver Products at the
times specified either in its quotation or in its notice of acceptance of
Distributor’s purchase orders.

Terms of Purchase Orders

To the extent consistent with the terms set forth in this Agreement, Lisa Laser
USA’ standard terms and conditions, set forth as Exhibit F hereto, shall be
applicable to the shipment of any Product to the Distributor. Distributor’s
purchase orders submitted to Lisa Laser USA from time to time with respect to
Products to be purchased hereunder shall be governed by the terms of this
Agreement, and nothing contained in any such purchase order shall in any way
modify such terms of purchase or add any additional terms or conditions.

Payment

Full payment of the Distributor Purchase Price for the Products, accessories and
spare parts shall be made by Distributor to Lisa Laser USA net (30)thirty days
from tender of the Products and/or parts to the Distributor. The purchase price
to be agreed upon as set forth in Exhibit B will include the cost of import
fees, freight for drop shipping to the destination as defined in the purchase
order and the Lisa Laser USA acceptance of purchase order, insurance, and other
applicable costs.

Shipping

All Products delivered pursuant to the terms of this Agreement shall be suitably
packed for freight shipment in Lisa Laser USA’ standard shipping cartons.

Reservation of Title

See Section 3(c) of Exhibit F.


5) COMPLIANCE WITH GOVERNMENT REGULATIONS

Distributor shall not sell any Products to, or for the use of, any ultimate
purchaser with which, to Distributor’s actual knowledge, Lisa Laser USA could
not deal under the laws or regulations of the United States, including, without
limitation, the regulations of the United States Departments of Commerce,
Defense, State and Treasury, and Distributor shall comply with all other laws
and regulations of the United States and any other cognizant jurisdiction
relating to the sale of Lisa Laser USA’ Products. Willful violation of such
regulations shall be considered just cause for the immediate and unqualified
cancellation of this Agreement by Lisa Laser USA. Distributor further agrees to
promptly transmit to Lisa Laser USA any information which may come to its
attention concerning violation of such regulations by Distributor’s customers.

6




--------------------------------------------------------------------------------

Lisa Laser USA shall comply with all applicable laws in fulfilling its
obligations hereunder and obtain all necessary government authorizations,
certifications and permits to carry out its obligations specified herein.


6) DEFECTS AND WARRANTY PERIOD

Lisa Laser USA warrants its Products to the Distributor under the terms of Lisa
Laser USA’ standard warranty set forth in the Standard Terms and Conditions
which shall accompany each Product. Unless otherwise agreed in advance, all
returned material, whether in warranty or not, must be sent to Lisa Laser USA
transportation and insurance paid. Lisa Laser USA will be responsible for any
freight and insurance on materials returned by Lisa Laser USA from an Lisa Laser
USA facility to the Distributor.

Lisa Laser USA will hold sufficient laser modules in stock to provide a prompt
exchange service for defective modules during the warranty period.

Warranty with respect to a particular Product will be null and void if fibers,
spare parts or accessories are used for such Product that are not authorized by
Lisa Laser USA (whether by written instructions or otherwise).

Damage to the goods occurring due to negligence or inexpert handling on the part
of the Distributor or the customer, or due to overloading, or storing,
transporting or operating in a manner that LL has disapproved in writing, or
natural wear and tear, are excluded from the warranty.


7) SERVICE

Lisa Laser USA shall be responsible for service of the Products during the
one-year warranty period for such Products.

Each party shall promptly report to the other parties any customer complaints
and/or equipment malfunctions that comes to its attention which could affect the
safe operation of the equipment in writing. Distributor shall follow the
standard guidelines as may be amended from time to time for complaint handling
provided by LL generally for its customers and distributors, as set forth in
Exhibit G which have been endorsed and accepted by Lisa Laser USA as being in
compliance with US laws. Each party shall also provide copies of any related
service reports in its possession upon request of any other party.

Distributor shall not make warranty commitments on behalf of Lisa Laser USA
without the written approval to do so from Lisa Laser USA.


8) TERM AND TERMINATION

Initial Term

This Agreement shall have an initial term of three years from the Effective
Date; provided, that Distributor may extend the initial term by two additional
years by giving Lisa Laser USA and LL written notice of such extension at least
sixty (60) days prior to the expiration of the initial three-year term.

Termination for Cause

If Distributor defaults in the performance of any material provision of this
Agreement, then any non-defaulting party may give written notice to the
defaulting party that if the default is not cured within thirty (30) days the
Agreement will be terminated. If either Lisa Laser USA, or LL defaults in the
performance of any material provision of this Agreement, then Distributor may
give written notice to the defaulting party that if the default is not cured
within thirty (30) days the Agreement will be terminated. If the non-defaulting
party gives such notice and the default is not cured during the thirty-day
period, then the Agreement shall automatically terminate at the end of that
period.

7




--------------------------------------------------------------------------------

Termination for failure to Meet Minimum Purchase Requirements

Should Distributor fail to meet any of the minimum purchase requirements to be
agreed upon as set forth in Exhibit B in any material respect, this Agreement
shall terminate effective at the end of the term for which a minimum purchase
requirement was not so met.

Termination for Insolvency

This Agreement shall terminate, without notice, (i) upon the institution by or
against a party of insolvency, receivership or bankruptcy proceedings or any
other proceedings for the settlement of such party’s debts, (ii) upon a party
making an assignment for the benefit of creditors, or (iii) upon a party’s
dissolution or ceasing to do business.

Termination for Acquisition

Distributor may terminate this Agreement pursuant to the terms set forth under
“Acquisition” in Section 14.

Fulfillment of Orders upon Termination

Upon termination of this Agreement other than by Lisa Laser USA under
“Termination for Cause,” Lisa Laser USA shall continue to fulfill, subject to
the terms of Section 4 above, all orders received by Lisa Laser USA prior to the
date of termination. Requests for scheduled delivery dates beyond the normal
lead-time will not be honored.

Transition

Upon termination of this Agreement, Distributor shall diligently cooperate with
Lisa Laser USA to effect a smooth and orderly transition in the sale of the
Products in the Territory. From the time that a notice of termination is
received by either party until the effective termination date (but in any case
such period shall not be more than 30 days prior to the effective termination
date), Distributor shall refer all Product inquiries to Lisa Laser USA, shall
support Lisa Laser USA’s existing customers in the Territory (but shall not
receive new orders from them except as contemplated under “Other” of Section 3),
and shall cooperate fully with any newly appointed Distributor.

Return of Materials

All trademarks, trade names, patents, copyrights, designs, drawings, formulas or
other data, photographs, samples, literature, and sales aids of every kind
related to the Products shall remain the property of Lisa Laser USA or LL, as
the case may be. Within thirty (30) days after the termination of this
Agreement, Distributor shall prepare all such items in its possession for
shipment, as Lisa Laser USA may direct, at Lisa Laser USA’ expense. A party
shall not make or retain any copies of any confidential items or information
that may have been entrusted to it by any other party. Effective upon the
termination of this Agreement, each party shall cease to use all trademarks,
marks, and trade names of the other parties, unless the parties agree otherwise.

Limitation on Liability

In the event of termination by a party in accordance with any of the provisions
of this Agreement, no party shall be liable to any other party, because of such
termination, for compensation, reimbursement or damages on account of the loss
of prospective profits or anticipated sales or on account of inventory,
investments, leases or commitments in connection with the business or goodwill
of any party. Termination shall not, however, relieve any party of obligations
incurred prior to the termination.

Survival of Certain Terms

The provisions of Sections 3 (Other), 3 (Post-Exclusivity), 8, 9, 10, 11, 12,
and 13, shall survive the termination of this Agreement for any reason. All
other rights and obligations of the parties shall cease upon termination of this
Agreement.


9) LIMITED LIABILITY

A PARTY’S LIABILITY ARISING OUT OF THIS AGREEMENT AND/OR SALE OF THE PRODUCTS
SHALL BE LIMITED TO THE AMOUNT PAID BY THE DISTRIBUTOR FOR THE PRODUCT. IN NO
EVENT SHALL LISA LASER USA BE LIABLE FOR COSTS OF PROCUREMENT OF SUBSTITUTE
GOODS BY ANYONE. IN NO EVENT SHALL A PARTY BE LIABLE TO THE OTHER PARTY OR ANY
OTHER ENTITY FOR ANY SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, HOWEVER CAUSED,
WHETHER FOR BREACH OF CONTRACT, NEGLIGENCE OR OTHERWISE, AND WHETHER OR NOT THE
FIRST PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE. THE ESSENTIAL
PURPOSE OF THIS PROVISION IS TO LIMIT THE POTENTIAL LIABILITY OF THE PARTIES
ARISING OUT OF THIS AGREEMENT AND/OR SALE OF THE PRODUCTS.

8




--------------------------------------------------------------------------------

NOTWITHSTANDING THE FOREGOING, LL MAKES NO REPRESENTATIONS OR WARRANTIES, EITHER
EXPRESS OR IMPLIED, IN RESPECT OF ANY OF THE PRODUCTS, INCLUDING WITHOUT
LIMITATION, STATUTORY OR IMPLIED WARRANTIES OR CONDITIONS OF MERCHANTABILITY,
SATISFACTORY QUALITY AND ACCEPTANCE, FITNESS FOR A PARTICULAR PURPOSE OR ARISING
FROM A COURSE OF DEALING OR USAGE OF TRADE, ALL OF WHICH ARE EXPRESSLY
DISCLAIMED. THE DISCLAIMERS AND EXCLUSIONS OF THIS SECTION 9 SHALL APPLY
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY. LISA
LASER USA HEREBY AGREES AND ACKNOWLEDGES THAT IT WILL REQUIRE THE DISTRIBUTOR TO
ABIDE BY THE TERMS IN THIS SECTION.

The immediately preceding paragraph shall not limit or negate any of Lisa Laser
USA’s representations or obligations herein.


10) PROPERTY RIGHTS AND CONFIDENTIALITY

Property Rights

Distributor agrees that Lisa Laser USA or LL, as the case may be, owns all
right, title, and interest in the product lines that include the Products now or
hereafter subject to this Agreement and in all of Lisa Laser USA’ or LL’s, as
the case may be, and its manufacturers patents, trademarks, trade names,
inventions, copyrights, know-how, and trade secrets relating to the design,
manufacture, operation, distribution or service of the Products. The use by
Distributor of any of these property rights is authorized only for the purposes
herein set forth, and upon termination of this Agreement for any reason such
authorization shall cease.

Conveys no Right to Manufacture or Copy

The Products are offered for sale and are sold by Lisa Laser USA subject in
every case to the condition that such sale does not convey any license,
expressly or by implication, to manufacture, duplicate or otherwise copy or
reproduce any of the Products. Distributor shall take reasonably appropriate
steps with its customers, as Lisa Laser USA may request, to inform them of the
restrictions contained in this Subsection 10.

Confidentiality

Each party acknowledges that by reason of its relationship to the other parties
hereunder it will have access to certain information and materials concerning
the disclosing party’s business, plans, customers, technology, and products that
are confidential and of substantial value to the disclosing party, which value
would be impaired if such information were disclosed to third parties. The
receiving party(ies) agrees that it will not use in any way for its own account
or the account of any third party, nor disclose to any third party (except to
directors, officers, employees, and representatives as needed to fulfill its
obligations hereunder), any such confidential information revealed to it by the
disclosing party. The receiving party(ies) shall take reasonable precautions to
protect the confidentiality of such information. Upon request by the receiving
party(ies), the disclosing party shall advise whether or not it considers any
particular information or materials to be confidential. Distributor shall not
publish any technical description of the Products beyond the description
published by Lisa Laser USA (except to translate that description into
appropriate languages for the Territory). In the event of termination of this
Agreement, there shall be no use or disclosure by the receiving party(ies) of
any confidential information of the disclosing party (except as agreed
otherwise), and the receiving party(ies) shall not manufacture or have
manufactured any devices, components or assemblies utilizing any of the
disclosing party’s confidential information.

The obligations in the above paragraph shall not apply with respect to any
confidential information to the extent such confidential information: (i) is or
becomes publicly known through no act or omission of the receiving party(ies) in
violation of the above paragraph; (ii) was known by the receiving party(ies)
before receipt from the disclosing party; (iii) becomes known to the receiving
party(ies) from a source other than the disclosing party that does not, to the
knowledge of the receiving party(ies), owe a duty of confidentiality to the
disclosing party with respect to such confidential information; and (iv) is
independently developed by the receiving party(ies) without the use of or
reference to the confidential information of the disclosing party. In addition,
the receiving party(ies) may use or disclose confidential information of the
disclosing party to the extent: (x) approved by the disclosing party or (y) the
receiving party(ies) is legally compelled to disclose such confidential
information; provided, however, that the receiving party(ies) shall use its
reasonably best efforts to give the disclosing party notice of such disclosure
requirements prior to such compelled disclosure.

9




--------------------------------------------------------------------------------


11) TRADEMARKS AND TRADE NAMES

During the term of this Agreement, Distributor shall have the right to indicate
to the public that it is an authorized exclusive Distributor and reseller of
Products and to advertise to those potential customers within the Market in the
Territory such Products under the trademarks, marks, and trade names that Lisa
Laser USA may adopt from time to time (“Lisa Laser USA’ Trademarks”).
Distributor shall not alter or remove any of Lisa Laser USA Products Trademarks
applied to the Products at the factory. Nothing herein shall grant to
Distributor any right, title or interest in Lisa Laser USA Products’ Trademarks.
At no time during or after the term of this Agreement shall Distributor
challenge or assist others to challenge Lisa Laser USA’ and Lisa Laser USA
Product’s Trademarks or the registration thereof or attempt to register any
trademarks, marks or trade names confusingly similar to those of Lisa Laser USA
and Lisa Laser USA Products.

Approval of Representations

All representations of Lisa Laser USA’ and Lisa Laser USA’s Products Trademarks
that Distributor intends to use shall first be submitted to Lisa Laser USA for
approval (which shall not be unreasonably withheld) of design, color, and other
details or shall be exact copies of those used by Lisa Laser USA. If any of Lisa
Laser USA’ and Lisa Laser USA Products Trademarks are to be used in conjunction
with another trademark on or in relation to the Products, then Lisa Laser USA’
and Lisa Laser USA’s Products mark shall be presented equally legibly, equally
prominently than the other but nevertheless separated from the other so that
each appears to be a mark in its own right, distinct from the other mark.

LL Documents Published or Distributed

Before Distributor publishes or distributes to a third party (excluding any
affiliates of Distributor and any directors, officers, employees, and
representatives of Distributor or any of its affiliates) any printed, soft
copied or comparable material or electronic data that is advertising material or
bulk mail that contains the trademarks or logos of LL, or technical data, user
manuals, bulletins, illustrations or specifications concerning LL Products,
Distributor will furnish LL one (1) copy in the language of the country in which
the material is to be distributed and one (1) English translation at no cost.

If applicable local regulations legally valid in the Territory require customer
information relevant to the user of the Product (user manual, etc.) printed in
any other language than English, then it is the Distributor’s duty to provide
the translation of the relevant materials supplied by LL.

If LL does not exercise its rights, as set forth in the following paragraph,
within ten (10) calendar days after receipt of said copies, Distributor shall
have the right to proceed with publication and distribution of the material.

LL shall have the right, in its discretion, to require Distributor not to use
any such material containing terms and trademarks identified with LL. In
addition LL may disapprove of the technical content of any such material upon
stated grounds of technical inaccuracy or inadequacy. If LL exercises either of
the foregoing rights within the ten-day period set forth in the previous
paragraph, Distributor will not publish nor distribute such material except in
conformity with LL’s directions.

Any rights of Distributor to the use of LL’s trade name or trademarks will
terminate upon termination of this Agreement. However, the name may be used in
advertising to sell the existing unsold inventory for a period of up to six (6)
months following such termination.

10




--------------------------------------------------------------------------------


12) PATENT, COPYRIGHT, AND TRADEMARK INDEMNITY

Indemnification

Distributor agrees that Lisa Laser USA has the right to defend, or at its option
to settle, and Lisa Laser USA agrees, at its own expense, to defend or at its
option to settle, any claim, suit or proceeding brought against Distributor or
its customer(s) on the issue of infringement of any United States patent,
copyright or trademark by the Products sold hereunder or the use thereof,
subject to the limitations hereinafter set forth. Lisa Laser USA shall have sole
control of any such action or settlement negotiations, and Lisa Laser USA agrees
to pay, subject to the limitations hereinafter set forth, any final judgment
entered against Distributor or its customer(s) on such issue in any such suit or
proceeding defended by Lisa Laser USA; provided, that Lisa Laser USA cannot
agree, without Distributor’s prior written consent, to a settlement that would
provide for equitable relief against Distributor or any of its customers (or any
of their respective affiliates, officers, directors, employees or
representatives) or would admit any fault by Distributor or any of its customers
(or any of their respective affiliates, officers, directors, employees or
representatives). Distributor agrees that Lisa Laser USA at its sole option
shall be relieved of the foregoing obligations unless Distributor gives Lisa
Laser USA authority to proceed as contemplated herein, and, at Lisa Laser USA’
expense, gives Lisa Laser USA proper and full information and assistance to
settle and/or defend any such claim, suit or proceeding for infringement of any
United States patent, copyright or trademark. If it is adjudicatively determined
that the Products, or any part thereof, infringe any United States patent,
copyright or trademark, or if the sale or use of the Products, or any part
thereof, is, as a result, enjoined, then Lisa Laser USA may, at its option and
expense: (i) procure for Distributor and its customers the right under such
patent, copyright or trademark to sell or use, as appropriate, the Products or
such part thereof; or (ii) replace the Products, or part thereof, with other
suitable Products or parts; or (iii) suitably modify the Products, or part
thereof; or (iv) if the use of the Products, or part thereof, is prevented by
injunction or if Distributor otherwise decides that (ii) and (iii) are not
acceptable to Distributor, remove the Products, or part thereof, and refund the
aggregate payments paid therefor by Distributor, less a reasonable sum for use
and damage.

Limitation

Lisa Laser USA assumes no liability for (i) infringement of patent claims
covering any assembly, circuit, combination, method or process in which any of
the Products may be used but not covering the Products standing alone; (ii) any
trademark infringements involving any marking or branding not applied or
approved by Lisa Laser USA or involving any marking or branding applied or
approved at the request of Distributor; or (iii) the modification of the
Products, or any part thereof, unless such modification was made by Lisa Laser
USA.

Entire Liability

The foregoing provisions of this Section 12 state the entire liability and
obligations of Lisa Laser USA and the exclusive remedy of Distributor and its
customers, with respect to any alleged infringement of patents, copyrights,
trademarks or other intellectual property rights by the Products or any part
thereof.


13) LL AND OWNERS REPRESENTATIONS AND OBLIGATIONS

Product Supplier

LL shall, and Owners shall cause LL to, manufacture and deliver to Lisa Laser
USA in a timely manner such Products so as to enable Lisa Laser USA to fulfill
its Product delivery obligations hereunder, including but not limited to such
number of Products so as to enable Lisa Laser USA to fulfill delivery of the
minimum purchase amounts agreed upon as set forth in Exhibit B.

Ownership

Owners hereby represent to Distributor and Lisa Laser USA that (a) Owners own,
of record and beneficially, all of the outstanding shares of capital stock of,
and all other ownership interests in, LL and (b) no other person or entity has
any right, by contract or otherwise, to acquire, sell or vote any shares of
capital stock of, or other ownership interest in, LL.

Right of First Refusal

If an Owner desires to sell, assign, or transfer all or any portion of his
ownership interest in LL, or LL desires to sell all or substantially all of its
assets, or LL or the Owners desire that LL merge or consolidate with any person
or entity, pursuant to a bona fide offer made by a third party, such Owner or
LL, as the case may be (“Seller”), must comply with the following requirements:

11




--------------------------------------------------------------------------------

(a)     Seller shall give written notice (the “Option Notice”) to Distributor,
which notice shall identify the prospective purchaser and shall set forth in
reasonable detail the material terms and conditions, including the price upon
which such sale or transaction is proposed to be made. Such notice shall
automatically grant to Distributor the option to purchase such interest or such
assets, as the case may be, on the same terms and conditions as contained in the
bona fide offer; provided, that if the proposed sale or transaction is for
consideration other than cash, then the purchase price therefor shall be the
fair market value of such non-cash consideration (the “Purchase Option”).

(b)     If Distributor desires to exercise the Purchase Option, Distributor
shall within thirty (30) days after receipt of the Option Notice give written
notice to Seller of such desire (the “Acceptance Notice”).

(c)     The sale made pursuant to the exercise of the Purchase Option by
Distributor shall be completed within ninety (90) days after receipt by Seller
of the Acceptance Notice. Seller shall execute such agreements and documents as
reasonably requested by Distributor in connection with such sale.

(d)     If Distributor does not exercise the Purchase Option within the time
period set forth under (b) above, then Seller may sell or transfer such
interests or assets, as the case may be, to the prospective purchaser named in
the Option Notice at a price and on terms no more favorable to the prospective
purchaser than as described in the Option Notice. If Seller does not consummate
such sale or transfer within sixty (60) days after the expiration of the thirty
(30) day period set forth under (b) above, then no such sale or transfer may
occur unless Seller complies with the terms set forth in (a) through (c) above.

Notwithstanding the above, the above right of first refusal shall not apply to a
transfer by an Owner of his ownership interest in LL to an immediate family
member of such Owner; provided, that such family member agrees to be bound by
the terms and conditions of this Agreement as an “Owner” in a written agreement
in form and substance reasonably satisfactory to Distributor and Lisa Laser USA
and delivers such agreement to Distributor and Lisa Laser USA.

Other

Owners shall vote their shares or other ownership interest to LL and take such
other actions necessary to give effect to the terms set forth in this Section
13.


14) GENERAL PROVISIONS

Governing Law and Jurisdiction

This Agreement shall be governed by and construed under the laws of the State of
California, U.S.A., except that perfection of the title reserved by Lisa Laser
USA in Section 4 above shall be governed by the laws of the state in which the
Products are located.

Entire Agreement

This Agreement amends and restates the Original Distribution Agreement and sets
forth the entire agreement and understanding of the parties relating to the
subject matter herein and merges all prior discussions between them. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the party
to be charged.

Notices

Any notice required or permitted by this Agreement shall be in writing and shall
be sent by prepaid registered or certified mail, return receipt requested,
addressed to the other party(ies) at the address shown at the beginning of this
Agreement or at such other address for which such party gives notice hereunder.
Such notice shall be deemed to have been given three (3) days after deposit in
the mail. Any party hereto may change the person(s) and/or address(es)
designated above effective ten (10) days following delivery of notice of such
change.

12




--------------------------------------------------------------------------------

Force Majeure

Nonperformance of a party shall be excused to the extent that performance is
rendered impossible by strike, fire, flood, governmental acts or orders or
restrictions, failure of suppliers, or any other reason where failure to perform
is beyond the control and not caused by the negligence of the non-performing
party.

Nonassignability and Binding Effect

Each party agrees that its rights and obligations under this Agreement may not
be transferred or assigned directly or indirectly without the prior written
consent of the other parties, which consent shall not be unreasonably withheld.
Subject to the foregoing sentence, this Agreement shall be binding upon and
inure to the benefit of the parties hereto, their successors and assigns.

Legal Expenses

The prevailing party in any legal action brought by one party against another
party and arising out of this Agreement shall be entitled, in addition to any
other rights and remedies it may have, to reimbursement for its expenses,
including court costs and reasonable attorneys’ fees.

Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one instrument.

Acquisition

If Distributor acquires all of the ownership interests in LL (by direct
acquisition, merger, consolidation, or other business combination) or acquires
all or substantially all of the assets of LL, this Agreement may be terminated
by Distributor, in its sole discretion, within sixty (60) days of the
consummation of such acquisition, with no liability to Distributor.

LISA LASER USA, Inc.


    /S/ PETER N. ALLEN                       
By: Peter N. Allen
Title: President
Date: February 28, 2007


LISA laser products OHG


    /S/ HEINRICH O. TEICHMANN      
By: Heinrich O. Teichmann
Title: CEO
Date: February 28, 2007


    /S/ PETER FUHRBERG                     
By: Peter Fuhrberg
Title: CFO
Date: February 28, 2007 HealthTronics, Inc.


    /S/ CHRISTOPHER B. SCHNEIDER      
By: Christopher B. Schneider
Title: Senior Vice President - Medical Products
Date: February 28, 2007
















13




--------------------------------------------------------------------------------

The undersigned (the “Owners”) hereby agree to be bound by the terms of Section
13 of this Agreement.

    /S/ HEINRICH O. TEICHMANN     
Heinrich O. Teichmann

    /S/ PETER FUHRBERG                     
Peter Fuhrberg    February 28, 2007   
     Date

   February 28, 2007   
     Date

14




--------------------------------------------------------------------------------